13 A.3d 872 (2011)
205 N.J. 108
In the Matter of James W. MISKOWSKI, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-46 September Term 2010, 067326
Supreme Court of New Jersey.
March 11, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-261, concluding that JAMES W. MISKOWSKI of RIDGEWOOD, who was admitted to the bar of this State in 1974 and who currently is retired from the practice of law, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further determined that within ninety days after the Court's Order, respondent should demonstrate that he satisfactorily completed a course in attorney trust accounting;
And good cause appearing;
It is ORDERED that JAMES W. MISKOWSKI is hereby reprimanded; and it is further
ORDERED that prior to a return to the active practice of law respondent shall provide proof to the Office of Attorney Ethics and the New Jersey Lawyers' Fund for Client Protection that he has satisfactorily *873 completed a course in attorney trust accounting; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.